L20- vy O19 §6- WITT? LY

Seabee aT

ene negara ede EL.

VA Mean Se VA 2 OS

Fe PRA REEMA AE TR EYE

      
  

 
 
  

   

— Chen hfe sited, chim csingpn a

pectin Pree nets

Wotan. 2. To adr) i. 0 apt edly TD pe

yp & AE Me nei mnontiontes Case A, oe @ >see o

 

WE RGR meSnee Papente wn SD Te De Hs

sere Rapark. Or tin pace

TU IT,

  

AM ete phe BY Mbek

> .
0 a nag eats a I ah eevee als & A,
J: iy ATM ainsi Eine 7 Sent a GE Rt a AD ene Ege ain Sr oe bei andor ly BOL pot lke
why wbterien tLe StS lich ast #4 vhves. Lt | se

—_ Jan. 7 ~ arenas yon a

~ ITZ he

We Zs

Mp 6 mA we

‘ JEFFREY Pe COLWELL” —
| CLERK

217g. wh LL OE 2 GLE VL ce la cy ne an

tt df OMT tht0y, OSI

rae Ft ance
a Caer te
stone ae Np

dan art en

esate gh lahely ASL cotele BE 2b TB COs. berorke—

 

.
_
hemp hbtorer ee tak pe ESE Ad ete net igh wet et en . oe bee y Me ae bacon A Ge rag Te mee AE EN kee me By

“9 ‘ 4 s si ST

hes. Sl WLDY

Bee eset arses

 

Te aie Esa Re RR Me ee orms ot

Fra EE AA OIE TENE MY te EA 8 ot tbe

TAA eh he tars Zostennt tmnt bey

ed Leh oven, bbs te athe Diimg 2245 -

SO em rte peter
 

yQb0 WOiThoyntenr, Flew 13 MAR 2021 PMS L
Lot &
Thornbow, Co. 50260 office af the Clerk

(LS. Bisfreet Court

Aldged A. Arrayeeoe
qbi 1g sh RDI

Denver jlo. $0 199-3599

 

Phoace

BOZS4-S50i5i Habegegh|UAfoe Qf eda fodyeng ye goegdeg| HE] gd fedysrnfengha fill
“4
oe PE TU EP UTHER OT Wrapup)

 
